Citation Nr: 1229682	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-25 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating greater than 10 percent for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from November 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for pseudofolliculitis barbae and assigned a 10 percent rating, effective February 28, 2008.  

The Board remanded this case for additional development in May 2011, specifically so that a VA examination could be provided addressing all the relevant skin criteria, and additional recent VA treatment records could be obtained.  While the treatment records were obtained and a VA examination was provided, unfortunately the medical evidence of record is still insufficient to rate the Veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Where VA's Rating Schedule does not list a specific disability, the disability is rated under criteria where the functions affected, anatomical localization, and symptomatology are analogous. 38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.

In this case, there is no Diagnostic Code specific to pseudofolliculitis.  For this reason, the RO evaluated the Veteran's service-connected disability by analogy under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7828 for acne.  

Under DC 7828, acne is assigned a 10 percent rating for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent rating is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  Alternatively, the acne is to be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending on the predominant disability.

The Board noted in it is previous remand that although the Veteran's skin disorder was rated as analogous to acne, the findings in a July 2008 VA examination report indicated that the Veteran's skin disorder could be rated under the diagnostic codes governing ratings for scars, DCs7800 - 7805; dermatitis or eczema, DC 7806; or infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal, and parasitic diseases), DC 7820.  Specifically, the July 2008 examiner reported that the Veteran had chronic follicular problems throughout the bearded area.  He also complained of chronic discoloration of the sides of the neck with the question of scarring in those areas from the long-term process.  

As the July 2008 VA treatment record did not address all of the relevant criteria for rating the skin under the additional skin diagnostic codes, the case was sent back for the RO to schedule the Veteran for another examination.  It was noted in the remand action paragraphs that, among other things, the examiner was to note whether the Veteran had any of the eight characteristics of disfigurement described in 38 C.F.R. § 4.118, DC 7800 Note (1) (2008).

Under 38 C.F.R. § 4.118, DC 7800, for disfigurement of the head, face, or neck, Note (1), the 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: Scar 5 or more inches (13 or more cm.) in length.  Scar at least one-quarter inch (0.6 cm.) wide at widest part.  Surface contour of scar elevated or depressed on palpation.  Scar adherent to underlying tissue.  Skin hypo-or hyper- pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

With one characteristic of disfigurement, a 10 rating is warranted under DC 7800.  

With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, a 30 percent rating is warranted.  

With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, a 50 percent rating is warranted.  

With visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, an 80 percent rating is warranted.

Note (3): Take into consideration unretouched color photographs when evaluating under these criteria.  38 C.F.R. § 4.118, DC 7800 (2008). 

An examination was subsequently provided in September 2011.  Among other findings, the examiner noted that the Veteran had scattered bumps and widespread hyperpigmentation in the shaving plane.  While the examiner noted that this area was less than 5% total and less than 10% of the exposed surface area, the examiner did not address whether the Veteran had any of the characteristics of disfigurement.  As the Veteran's skin on his bearded area was described as having scattered bumps, it appears that the Veteran has met one of the criteria for disfigurement (elevated scars) which would warrant a 10 percent rating only.  See DC 7800.  It also appears that he might have a second characteristic of disfigurement under DC 7800, as he had an area of widespread hyperpigmentation in the bearded area.  Two characteristics of disfigurement would warrant a 30 percent rating under DC 7800.  Since the area of hyperpigmentation was not measured (to determine whether it was at least six square inches or 39 sq. cm.), however, the Board cannot make this assessment.  

The September 2011 VA examination report also did not specifically take into account any of the diagnostic criteria for DC 7803, i.e., whether the pseudofolliculitis resembles superficial, unstable scars; DC 7804 for superficial scars that are painful on examination; Pertinent Note (1) states that a superficial scar is one not associated with underlying soft tissue damage; or DC 7805, for scars that are rated based on the limitation of function of the part affected. 38 C.F.R. § 4.118.

Therefore, the September 2011 VA examination is still insufficient to rate the Veteran's claim.  See 38 C.F.R. § 4.2.

The Board is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran also alluded to private treatment he was receiving for his skin on a VA telephone nursing note.  Specifically a September 2010 VA nursing telephone record notes that the Veteran had a possible infection from an ingrown hair and he stated that his private physician had started him on Doxycycline 100mg daily.  On remand, the Veteran should be asked to provide further information regarding this treatment so that efforts can be made to obtain any relevant records.

Additionally, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for his skin disability, dated since September 2011.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records pertaining to a skin disability from the VA Medical Center in Milwaukee, Wisconsin, dated since September 2011.

2.  Ask the Veteran to provide more information concerning the private treatment he referred to on the September 2010 VA nursing record, specifically the private physician who started him on Doxycycline for possible infection of an ingrown hair.  If the proper release forms are signed, make reasonable efforts to obtain these records.  If efforts to obtain the records are not successful, the Veteran should be notified of this and also notified of what further steps VA will take regarding his claim. 

3.  Thereafter, schedule the Veteran for a VA skin examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted. 

With regard to the Veteran's head, face, and neck, the examiner should determine whether the Veteran's pseudofolliculitis barbae, to include any resulting scars, has resulted in (1) visible or palpable tissue loss; (2) gross distortion or asymmetry of any feature or any paired set of features (nose, chin forehead, eyes (including eyelids), ears (auricles), cheeks, and/or lips; and/or (3) any of the eight characteristics of disfigurement described in 38 C.F.R. § 4.118 , DC 7800, Note (1) (2008), with specific attention as to the measurements of the hyperpigmented area of the bearded area in either square inches or centimeters.  Take into consideration unretouched color photographs when evaluating under these criteria.  38 C.F.R. § 4.118, DC 7800, Note (3) (2008).  

The examiner should also describe the total area of the Veteran's body that is affected by his pseudofolliculitis barbae.  In providing this description, the examiner should state (1) the percent of the entire body affected, and (2) the percent of the exposed areas (i.e., the face and neck) that are affected. 

The examiner should also indicate whether the Veteran's pseudofolliculitis barbae scars are superficial (not associated with underlying soft tissue damage), deep (associated with underlying soft tissue damage), cause limitation of motion, are unstable (has frequent loss of covering of skin over the scar), and/or are painful on examination. The examiner should also indicate whether any of the scars cause any limitation of the affected part. 

Additionally, the examiner should indicate whether systemic therapy, such as corticosteroids or other immunosuppressive drugs were required during the last 12-month period, and, if so, whether this therapy was (1) constant or near-constant, (2) required for a total duration of 6 weeks or more, but not constantly, during the last 12-month period, (3) or required for a duration of less than 6 weeks during the past 12-month period. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered. 

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


